Exhibit 10.22

 

AGILENT TECHNOLOGIES, INC.

DEFERRED COMPENSATION PLAN

 

(Amended and Restated as of March 1, 2004)

 

Section 1. Establishment and Purpose of Plan.

 

The Agilent Technologies, Inc. Deferred Compensation Plan was adopted and
established effective November 1, 1999 and has been amended from time to time.
The Plan provides deferred compensation for a select group of management or
highly compensated employees as established in Title I of ERISA. Effective March
1, 2004, the Plan is hereby amended and restated in a number of respects.

 

The Plan is intended to be an unfunded and unsecured deferred compensation
arrangement between the Participant and Agilent, in which the Participant agrees
to give up a portion of the Participant’s current compensation in exchange for
Agilent’s unfunded and unsecured promise to make a payment at a future date, as
specified in Section 6. Agilent retains the right, as provided in Section 14, to
amend or terminate the Plan at any time. Certain capitalized words used in the
text of the Plan are defined in Section 22 in alphabetical order.

 

Section 2. Participation in the Plan.

 

All Eligible Employees on the U.S. payroll of Agilent are eligible to defer Base
Pay, Bonus or awards under the Agilent Technologies, Inc. Long-Term Performance
Plan (“LTPP”) under the Plan if they have Base Pay, at the time of election as
specified in Section 3.1(a), equal to or in excess of $6,000 over the Base Pay
Threshold.

 

Section 3. Timing and Amounts of Deferred Compensation.

 

Eligible Employees shall make elections to participate in the Plan, as follows:

 

3.1 Base Pay Deferrals.

 

(a) Timing of Base Pay Deferral. With respect to a deferral of Base Pay, an
election to participate must be made on or before December 15, or such earlier
date established by the Committee, of the calendar year preceding the calendar
year with respect to which an election to defer Base Pay is made, in accordance
with procedures established by the Committee. Notwithstanding the foregoing, a
newly hired Eligible Employee may make an initial deferral election by the date
the Committee specifies after the individual receives enrollment materials.
Currently, the Committee has specified that for a newly hired Eligible Employee
an initial deferral election must be made within 30 days of becoming an Eligible
Employee.



--------------------------------------------------------------------------------

(b) Amount of Base Pay Deferral. The amount that will be deferred from Base Pay
for an Eligible Employee is determined as follows:

 

(i) The Eligible Employee will elect an annual whole dollar amount to be
deferred from Base Pay. The minimum annual whole dollar amount of Base Pay that
may be deferred is $6,000 per calendar year. The maximum annual whole dollar
amount of Base Pay that may be deferred each calendar year is equal to the
amount that Base Pay exceeds the Base Pay Threshold.

 

(ii) The annual whole dollar amount of Base Pay will be divided equally into the
number of pay periods falling within the calendar year to which the election
pertains (the “Pay Period Deferral Amount”).

 

(iii) The Pay Period Deferral Amount or parts thereof will be deferred to the
extent that a Participant has cash compensation sufficient to cover the Pay
Period Deferral Amount or parts thereof.

 

(c) Suspension and Reinstatement of Deferral. In situations where a
Participant’s participation in the Plan is suspended as described in Section
3.5, all deferrals cease. If the Participant is reinstated into the Plan during
the same calendar year as the suspension, the per pay period Deferred Amount
will be reinstated and deferred for the pay periods remaining in the calendar
year.

 

3.2 Bonus Deferrals.

 

(a) Timing of Bonus Deferral. Participants must make an election to defer a
Bonus on or before December 15, or such earlier date established by the
Committee, of the calendar year ending within the fiscal year to which the Bonus
pertains, in accordance with any procedures established by the Committee.
Notwithstanding the foregoing, an election to defer a Bonus payable for a period
after the fiscal year begins may be amended or revoked at any time prior to the
commencement of the period to which the Bonus relates, in accordance with any
procedures established by the Committee. Notwithstanding the foregoing, a newly
hired Eligible Employee may make an initial bonus deferral election by the date
the Committee specifies after the individual receives enrollment materials.
Currently, the Committee has specified that for a newly hired Eligible Employee
an initial deferral election must be made within 30 days of becoming an Eligible
Employee.

 

(b) Amount of Bonus Deferral. An Eligible Employee may defer any portion, up to
100%, of any Bonus to which he or she may become entitled, so long as the
deferral amount is expressed in terms of a whole percentage point. Once an
election is made by an Eligible Employee to defer any portion or all of a Bonus,
the appropriate dollar amount will be withheld from the Bonus when this amount
would have otherwise been paid.

 

3.3 LTPP Deferrals.

 

(a) Timing of LTPP Award Deferral. Participants must make an election to defer
an LTPP Award on or before December 15, or such earlier date established by the
Committee, of the calendar year immediately preceding the calendar year in which
a performance period under the LTPP ends, in accordance with any procedures
established by the Committee. Notwithstanding the foregoing, a newly hired
Eligible Employee may make an

 

2



--------------------------------------------------------------------------------

initial LTPP Award deferral election by the date the Committee specifies after
the individual receives enrollment materials. Currently, the Committee has
specified that for a newly hired Eligible Employee an initial deferral election
must be made within 30 days of becoming an Eligible Employee.

 

(b) Amount of Deferral of LTPP Award. An Eligible Employee may defer any
portion, up to 100%, of any LTPP Award to which he or she may become entitled,
so long as the deferral amount is expressed in terms of a whole percentage
point. Once an election is made by an Eligible Employee to defer any portion or
all of a Bonus, the appropriate dollar amount will be withheld from the Bonus
when this amount would have otherwise been paid.

 

3.4 Effect of Taxes on Maximum Deferrals. Notwithstanding any provision herein
to the contrary, Agilent may withhold Taxes from any cash payment made under the
Plan or Bonus plan or arrangement, owing as a result of any deferral or payment
hereunder, as Agilent deems appropriate in its sole discretion. If, with respect
to the pay period within which a deferral, payment or Bonus is made under the
Plan or Bonus plan or arrangement, the Participant receives insufficient actual
cash compensation to cover such Taxes, then Agilent may withhold any remaining
Taxes owing from the Participant’s subsequent cash compensation received, until
such Tax obligation is satisfied, or otherwise make appropriate arrangements
with the Participant for satisfaction of such obligation.

 

3.5 Suspension. A Participant’s participation in the Plan shall be suspended for
any period during which he or she:

 

(i) Is on a formal leave of absence without pay authorized by Agilent;

 

(ii) Is on military leave, in accordance with Agilent’s policy with respect to
such leaves; or

 

(iii) Ceases to qualify as an Eligible Employee but remains an Employee.
However, during any such suspension period, the Participant’s Accounts shall
continue to share in the Plan, and such Participant may continue to make
investment directions pursuant to Section 5 hereof.

 

3.6 End of Suspension. When a Participant returns from a suspension period
during a calendar year in which an election for that Participant exists, the Pay
Period Deferral Amount for any remaining pay periods will be deferred. Any
amounts that would have been deferred during the suspension period if such
suspension had not occurred will no longer be considered part of the election
for Deferral Amounts.

 

3.7 Committee Discretion. Notwithstanding anything in this Section 3 to the
contrary, the Committee shall have the discretion to modify the availability and
timing of a valid deferral election under this Section 3, in any manner it deems
appropriate; provided, however, that any alteration with respect to a Covered
Officer must be consistent with the requirements for deductibility of
compensation under section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------

Section 4. Deferral Accounts.

 

4.1 Crediting in General. Amounts deferred pursuant to Section 3 shall be
credited to a Deferral Account in the name of the Participant. Deferred Amounts
arising from deferrals of Base Pay shall be credited to a Deferral Account at
least quarterly. Deferrals resulting from amounts credited to a Participant’s
Deferral Account from the deferral of Bonuses shall be credited to a Deferral
Account as soon as practicable after such Bonus would otherwise have been paid.
Deferrals resulting from amounts credited to a Participant’s Deferral Account
from the deferral of LTPP Awards shall be credited to a Deferral Account as soon
as practicable after such LTPP Award would otherwise have been paid. The
Participant’s rights in the Deferral Account shall be no greater than the rights
of any other unsecured general creditor of Agilent. Deferred Amounts and
Earnings thereon invested hereunder shall for all purposes be part of the
general funds of Agilent. Any payout to a Participant of amounts credited to a
Participant’s Deferral Account is not due, nor are such amounts ascertainable,
until the Payout Commencement Date.

 

4.2 Hewlett-Packard Company Officers Early Retirement Plan Deferrals. A separate
Deferral Account may be created or credited pursuant to the termination of the
Hewlett-Packard Company Officers Early Retirement (OER) Plan, as restated
effective October 31, 1999. Except as otherwise provided in this Section 4.2, an
OER Deferral shall be forfeited in full, if the Termination Date of a Rollover
Participant for whom the OER Deferral was created or credited occurs prior to
April 1, 2001. There will be no new deferrals into the OER Deferral Account.
Notwithstanding the foregoing, the OER Deferral of a Rollover Participant shall
not be forfeited due to his or her Termination Date occurring prior to April 1,
2001, if the Rollover Participant has attained the age of 58 on or before March
31, 1999. This section is subject to the rules set forth in Section 6, Payout to
the Participants, and Section 14, Amendment and Termination of the Plan.

 

Section 5. Earnings on the Deferral Account.

 

5.1 Crediting in General. Amounts in a Participant’s Deferral Account will be
credited at least quarterly with Earnings until such amounts are paid out to the
Participant under this Plan as set forth in Section 6. All Earnings attributable
to the Deferral Account shall be added to the liability of and retained therein
by Agilent. Any such addition to the liability shall be appropriately reflected
on the books and records of Agilent and identified as an addition to the total
sum owing the Participant. The Deferral Account of a Rollover Participant shall
be credited with Earnings at the same time and accounted for in the same manner
as the Deferral Account of a Participant (regardless of the Rollover
Participant’s eligibility to participate in the Plan), pro-rated to reflect the
date on which the deferral account from a Rollover Plan is transferred into the
Plan.

 

5.2 Hypothetical Investment Options. Except as otherwise provided in this
Section 5.2, and subject to provisions of Section 4.1, the Committee may, in its
discretion, offer Participants a choice among various Hypothetical Investment
Options on which their Deferral Accounts may be credited. Such a choice is
nominal in nature, and grants Participants no real or beneficial interest in any
specific fund or property. Provision of a choice among Hypothetical

 

4



--------------------------------------------------------------------------------

Investment Options grants the Participant no ability to affect the actual
aggregate investments Agilent may or may not make to cover its obligations under
the Plan. Any adjustments Agilent may make in its actual investments for the
Plan may only be instigated by Agilent, and may or may not bear a resemblance to
the Participants’ hypothetical investment choices on an account-by-account
basis. The timing, allowance and frequency of hypothetical investment choices,
and a Participant’s ability to change how his or her Deferral Account is
credited, is within the sole discretion of the Committee.

 

5.3 Investment Directions. A Participant may direct the deemed investment of the
Participant’s Deferred Amounts among the Hypothetical Investment Options, in the
manner prescribed by Agilent at the time of enrollment or re-enrollment.
Investment elections shall be in such minimum percentage amounts with respect to
each Fund as permitted by Agilent. Notwithstanding any other provision of the
Plan to the contrary, all deferrals of non-cash LTPP Awards shall be deemed to
be invested wholly in Shares.

 

5.4 Reinvestment Directions. On a daily basis, by instructing Agilent in the
manner prescribed, a Participant may direct the reinvestment of the
Participant’s Deferral Accounts among the various Hypothetical Investment
Options. A Participant shall specify the reinvestment amounts of the
Participant’s Deferred Account to be invested in such Hypothetical Investment
Options. Reinvestment directions shall be in such minimum dollar or percentage
amounts as permitted by Agilent. Notwithstanding any other provision of the Plan
to the contrary, Participants may not direct the reinvestment of their deferral
of non-cash LTPP Awards.

 

5.5 No Investment Directions. In the event that the Participant fails to direct
his or her investment, a Participant’s Deferral Account shall be credited with
the deemed return on investment in Vanguard Institutional Index 500 Fund.
Notwithstanding the foregoing, all deferrals of non-cash LTPP Awards shall be
deemed to be invested wholly in Shares, and such deferrals shall be credited
with any fluctuations in the value of the Shares in accordance with Section 5.1.
Covered Officers may not direct the investment of their Bonus Deferral Account.
A Covered Officer’s Bonus Deferral Account shall only be credited with the
deemed return on investment in the Vanguard Institutional Index 500 Fund.

 

5.6 OER Deferral Fund. The Hypothetical Investment Option, which the Committee
in its sole discretion has designated as the option with respect to which OER
Deferrals are credited, is a frozen fund, currently the Vanguard Balanced Fund.
Participants will not have the right to request that additional Deferral Account
balances be credited in accordance with the deemed return on investment of the
so designated Hypothetical Investment Option described above.

 

Section 6. Payout to the Participants.

 

6.1 Termination. If a Participant’s Deferral Account balance is equal to or
greater than $25,000 on the Termination Date, the form and commencement of
benefit may be made in accordance with the Participant’s election and this
Section 6.1. An election under this section is only valid if made before the
date that is at least twelve (12) months prior to the Participant’s Termination
Date.

 

5



--------------------------------------------------------------------------------

(a) Form of Payout. A Participant making a valid election under this Section 6.1
may elect to receive either (a) a single lump sum payout by January 15 of the
year following the Termination Year, or (b) a payout in annual installments over
a five (5) to fifteen (15) year period beginning on or before the January 15
following the Termination Year.

 

(b) Commencement of Payout. A Participant making a valid election under this
Section 6.1 may elect to further defer the Payout Commencement Date, under
either the single lump sum or the annual installment election addressed in
Section 6.1(a), by an additional one (1), two (2) or three (3) years beginning
after the January 15 following the Termination Year.

 

(c) Earnings on Deferral Accounts. Whatever the form of payout under Section 6,
and whatever the timing of the Payout Commencement Date, the Deferral Account of
a Participant shall continue to be credited with Earnings until all amounts in
such an account are paid out to the Participant.

 

6.2 Default Form and Commencement of Payout. If a valid election under Section
6.1 is not made, and the Participant’s Deferral Account balance is equal to or
greater than $25,000 on the Termination Date, then the Participant shall receive
his or her payout in annual installments over the fifteen (15) year period
beginning on or before January 15th following the Termination Year. If, however,
such Deferral Account balance is less than $25,000 on the Termination Date, then
the Participant shall receive a single lump sum payout on or before January 15th
following the Termination Year.

 

6.3 Death of Participant. If a Participant dies and an election was made under
Section 6.1, the Beneficiary will be paid according to the election even though
the election was not made twelve (12) months or more prior to the Participant’s
death. If the Participant dies and no valid election was made, and the
Participant’s Deferral Account balance is equal to or greater than $25,000 on
the date of death, then the Beneficiary will receive the payout in annual
installments over the fifteen (15) year period beginning on or before January
15th in the calendar year following the year of the Participant’s death. If,
however, such Deferral Account balance is less than $25,000 on the date of
death, then the Beneficiary shall receive a single lump sum on or before January
15th of the year following the year of death.

 

6.4 Special Rules for Participants with Deferrals of LTPP Awards. In the event
that the payout of a Deferral Account includes the deferral of non-cash LTPP
Awards, then (1) the payout of an LTPP Deferral Account shall be made solely in
Shares, and (2) if the payout takes the form of annual installments, then
subject to such rules and procedures as may be established by the Committee,
each installment shall consist proportionally of (A) the LTPP Deferral Account
and (B) the sum of the Base Pay Deferral Account and Bonus Deferral Account.

 

6.5 Special Rule for Director Service. A Participant may not defer compensation
for any period during which he or she ceases to qualify as an Eligible Employee,
but is then a Director of Agilent. However, a Participant making a valid
election under Section 6.1 may elect

 

6



--------------------------------------------------------------------------------

that, during such suspension period, the employee’s Deferral Account shall
continue to share in the Plan, and such employee’s Termination Date shall be the
date he or she ceases to be either an employee or a Director.

 

6.6 Committee Discretion. Notwithstanding anything in this Section 6 to the
contrary, the Committee shall have the discretion to modify the availability and
timing of a valid election under Section 6.1, and the timing, form and amount
(e.g., payouts affected by a forfeiture under Section 4.2) of any payout, in any
manner it deems appropriate (except that any modification to any election by, or
payout to, a Participant who is then serving as a member of the Committee may
not be voted on by that member); provided, however, that any alteration with
respect to a Covered Officer must be consistent with the requirements for
deductibility of compensation under section 162(m) of the Code.

 

Section 7. Hardship Provision for Unforeseeable Emergencies.

 

Neither the Participant nor his or her Beneficiary is eligible to withdraw
amounts credited to a Deferral Account prior to the time specified in Section 6.
However, such credited amounts may be subject to early withdrawal if (1) an
unforeseeable emergency occurs that is caused by a sudden and unexpected illness
or accident of the Participant or of a dependent (as defined in section 152(a)
of the Code) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the Participant’s or Beneficiary’s control, (2)
such circumstances would result in severe financial hardship to the individual
if early withdrawal is not permitted, and (3) any other requirements established
under the Code and regulations promulgated thereunder, applying the standards
established under section 457 of the Code and the regulations promulgated
thereunder, are satisfied. A severe financial hardship exists only when all
other reasonably available financial resources have been exhausted, including
but not limited to (1) reimbursement or compensation by insurance or otherwise,
(2) liquidation of the Participant’s assets, to the extent that liquidation of
such assets would not itself cause severe financial hardship, or (3) cessation
of deferrals under the Plan. Examples of what are not considered to be
unforeseeable emergencies include the need to send a Participant’s child to
college or the desire to purchase a home.

 

The Committee shall have sole discretion to determine whether to approve any
hardship withdrawal, which amount will be limited to the amount necessary to
meet the emergency. The Committee’s decision is final and binding on all
interested parties. A Participant who is then serving as a member of the
Committee shall not vote on whether or not he or she is eligible for such a
hardship withdrawal.

 

Section 8. Other Access to Deferral Accounts.

 

8.1 Unanticipated Needs. Neither the Participant nor his or her Beneficiary is
eligible to withdraw amounts credited to a Deferral Account prior to the time
specified in Section 6. However, such credited amounts may be subject to early
withdrawal if an unanticipated need for funds occurs, other than a need
specified in Section 7; provided, however, that the Participant permanently
forfeits at least ten percent (10%) of the amount to be withdrawn. Additionally,
unless otherwise determined by the Committee, withdrawals based on an
unanticipated need for funds may be made no more than once each calendar year
and the amount to be withdrawn must be equal to or greater than $25,000.

 

7



--------------------------------------------------------------------------------

8.2 Waiting Period. If the Participant withdraws amounts credited to a Deferral
Account under this section, he or she (1) may not defer Base Pay, as specified
in Section 3, for the remainder of the calendar year within which the withdrawal
is received, and (2) may not defer Bonuses or LTPP Awards, as specified in
Section 3, for the remainder of the calendar year in which the withdrawal is
received.

 

Section 9. Designation of Beneficiary.

 

The Participant shall, in accordance with procedures established by the
Committee, (1) designate a Beneficiary hereunder, and (2) shall have the right
thereafter to change such designation. Notwithstanding the foregoing, with
respect to an employee who became a Plan Participant during the Transition
Period, all existing beneficiary designations on file with the Agilent Plan
shall be deemed and treated as designations under this Plan. In the case of a
Participant’s death, payment due under this Plan shall be made to the designated
Beneficiary or, in the absence of such designation, by will or the laws of
descent and distribution in the Participant’s state of residence at the time of
his or her death.

 

Section 10. Change in Control.

 

10.1 Discretion to Accelerate. In the event of a proposed change in control of
Agilent, as defined below, the Committee shall have complete authority and
discretion, but no obligation, to accelerate payments of all Participants, both
terminated and active Participants.

 

10.2 Proposed Change in Control. A “proposed change in control” shall mean (1) a
tender offer by any person or entity, other than Agilent or an Agilent
subsidiary, to acquire securities representing 40 percent or more of the voting
power of Agilent or (2) the submission to Agilent’s shareholders for approval of
a transaction involving the sale of all or substantially all of the assets of
Agilent or a merger of Agilent with or into another corporation.

 

10.3 Request for Negotiation. The Committee may also ask the Board of Directors
to negotiate, as part of any agreement involving the sale or merger of Agilent,
or a sale of substantially all of Agilent’s assets or a similar transaction,
terms providing for protection of Participants and their interests in the Plan.

 

Section 11. Limitation on Assignments.

 

Benefits under this Plan are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishments by
creditors of the Participant or the Participant’s Beneficiary and any attempt to
do so shall be void.

 

Section 12. Administration.

 

12.1 Administration by Committee. The Committee shall administer the Plan.
Notwithstanding any provision of the Plan to the contrary, no member of the
Committee shall be

 

8



--------------------------------------------------------------------------------

entitled to vote on any matter which would create a significant risk that such
member could be treated as being in constructive receipt of some or all of his
or her Deferral Account. The Committee shall have the sole authority to
interpret the Plan, to establish and revise rules and regulations relating to
the Plan and to make any other determinations that it believes necessary or
advisable for the administration of the Plan. Decisions and determinations by
the Committee shall be final and binding upon all parties, including
shareholders, Participants, Beneficiaries and other employees. The Committee may
delegate its administrative responsibilities, as it deems appropriate.

 

12.2 Books and Records. Books and records maintained for the purpose of the Plan
shall be maintained by the officers and employees of Agilent at its expense and
subject to supervision and control of the Committee.

 

Section 13. No Funding Obligation.

 

Agilent is under no obligation to transfer amounts credited to the Participant’s
Deferral Account to any trust or escrow account, and Agilent is under no
obligation to secure any amount credited to a Participant’s Deferral Account by
any specific assets of Agilent or any other asset in which Agilent has an
interest. This Plan shall not be construed to require Agilent to fund any of the
benefits provided hereunder nor to establish a trust for such purpose. Agilent
may make such arrangements as it desires to provide for the payment of benefits,
including, but not limited to, the establishment of a grantor trust or such
other equivalent arrangements as Agilent may decide. No such arrangement shall
cause the Plan to be a funded plan within the meaning of Title I of ERISA, nor
shall any such arrangement change the nature of the obligation of Agilent nor
the rights of the Participants under the Plan as provided in this document.
Neither the Participant nor his or her estate shall have any rights against
Agilent with respect to any portion of the Deferral Account except as a general
unsecured creditor. No Participant has an interest in his or her Deferral
Account until the Participant actually receives the deferred payment.

 

Section 14. Amendment and Termination of the Plan.

 

Agilent, by action of the Committee, in its sole discretion may suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, that amounts already credited to Deferral Accounts will continue to be
owed to the Participants or Beneficiaries and will continue to accrue Earnings
and continue to be a liability of Agilent. Any amendment or termination of the
Plan will not affect the entitlement of any Participant or the Beneficiary of a
Participant who terminates employment before the amendment or termination. All
benefits to which any Participant or Beneficiary may be entitled shall be
determined under the Plan as in effect at the time the Participant terminates
employment and shall not be affected by any subsequent change in the provisions
of the Plan; provided, however, that Agilent reserves the right to change the
basis of return on investment of the Deferral Account with respect to any
Participant or Beneficiary. Participants or Beneficiaries will be given notice
prior to the discontinuance of the Plan or reduction of any benefits provided by
the Plan.

 

9



--------------------------------------------------------------------------------

Section 15. Tax Withholding.

 

If Agilent concludes that Tax is owing with respect to any deferral of income or
payment hereunder, Agilent shall withhold such amounts from any payments due the
Participant, or otherwise make appropriate arrangements with the Participant or
his or her Beneficiary for satisfaction of such obligation.

 

Section 16. Choice of Law.

 

This Plan, and all rights under this Plan, shall be interpreted and construed in
accordance with ERISA and, to the extent not preempted, the law of the State of
California, unless otherwise stated in the Plan.

 

Section 17. Notice.

 

Any written notice to Agilent required by any of the provisions of this Plan
shall be addressed to the chief personnel officer of Agilent or his or her
delegate and shall become effective when it is received.

 

Section 18. No Employment Rights.

 

Nothing in the Plan, nor any action of Agilent pursuant to the Plan, shall be
deemed to give any person any right to remain in the employ of Agilent or affect
the right of Agilent to terminate a person’s employment at any time and for any
reason.

 

Section 19. Severability of Provisions.

 

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect any other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

 

Section 20. Rollovers from other Plans.

 

20.1 Discretion to Accept. The Committee shall have complete authority and
discretion, but no obligation, to allow the Plan to create Deferral Accounts for
Rollover Participants and credit such accounts with amounts to reflect the
Rollover Participant’s deferral account in a Rollover Plan. The amounts credited
to such Deferral Accounts are fully subject to the provisions of this Plan.
Reference in the Plan to such a crediting as a “rollover” or “transfer” of
assets from a Rollover Plan is nominal in nature, and confers no additional
rights upon a Rollover Participant other than those specifically set forth in
the Plan.

 

20.2 Status of Rollover Participants. A Rollover Participant and his or her
Beneficiary are fully subject to the provisions of this Plan, except as
otherwise expressly set forth herein. A Rollover Participant who is not already
a Participant in the Plan and is not otherwise eligible to participate in the
Plan at the time of rollover, shall not be entitled to make any additional
deferrals under the Plan unless and until he or she has become an Eligible
Employee under the terms of the Plan.

 

10



--------------------------------------------------------------------------------

20.3 Payment to Rollover Participants. If at the time of rollover or transfer,
payments from a Rollover Participant’s account in a Rollover Plan have already
commenced from a Rollover Plan, he or she shall continue to receive such
payments in accordance with the form and timing of payment provisions of such
plan. If a Rollover Participant is not yet eligible to receive payments from the
Rollover Plan at the time of the rollover or transfer, he or she is bound by the
payout provisions of this Plan.

 

Section 21. Code Section 162(m).

 

With respect to Covered Officers, this Plan is designed to satisfy the special
requirements for performance-based compensation set forth in Section
162(m)(4)(C) of the Code, and the Plan shall be so construed. Furthermore, if a
provision of the Plan as it relates to a Covered Officer causes a deferral or
payment to fail to satisfy these special requirements, the Plan shall be deemed
amended to satisfy the requirements to the extent permitted by law and subject
to Committee approval. Notwithstanding any other provision of the Plan, the
maximum amount that is not “performance-based” (as defined in Section
162(m)(4)(C) of the Code) which may be paid to a Covered Officer under the Plan
in any fiscal year shall not exceed one million dollars ($1,000,000) less the
amount of other compensation paid to the Participant by the Company in such
fiscal year that is not “performance-based” (as defined in Section 162(m)(4)(C)
of the Code), which amounts shall be reasonably determined by the Committee at
the time of the proposed payout. Any amount which is not paid to the Covered
Officer in a fiscal year as a result of this limitation shall be paid to the
Covered Officer in the next fiscal year, subject to compliance with the
foregoing limitations, or if sooner, as soon as reasonably practicable following
the Participant’s ceasing to be a Covered Officer.

 

Section 22. Definitions.

 

22.1 Agilent means Agilent Technologies, Inc., a Delaware corporation, and any
business entity within the Agilent consolidated group.

 

22.2 Base Pay means the annual base salary rate of cash compensation for
employees on the U.S. payroll of Agilent, excluding bonuses, incentive
compensation, commissions, overtime pay, Bonuses, severance payments, shift
differential, payments under the Agilent Technologies, Inc. Disability Plan or
the HP Income Protection Plan, the Agilent or HP Supplemental Income Protection
Plan, or any other additional compensation.

 

22.3 Base Pay Threshold means the amount defined in Code Section 401(a)(17), as
adjusted by the Secretary of the Treasury under Code Section 415(d), in effect
on January 1st of the calendar year for which amounts are to be deferred.

 

22.4 Beneficiary means the person or persons designated by a Participant
pursuant to Section 9, in accordance with and accepted by Agilent, to receive
any amounts payable under the Plan in the event of the Participant’s death.

 

22.5 Bonus shall have the same meaning as set forth in the Agilent Technologies,
Inc. Performance-Based Compensation Plan for Covered Employees, as amended and
restated effective November 1, 2001 and shall have the same meaning as “Variable
Payment” and

 

11



--------------------------------------------------------------------------------

“Variable Pay” as set forth in the Agilent Technologies, Inc. Pay-For-Results
Plan for Non-Covered Employees, effective November 1, 2001 (PFR Plan) or any
other management bonus plan or arrangement that provides a bonus compensation
opportunity to Eligible Employees as defined by the Committee from time to time.
Bonus does not include any sales incentive compensation or commission.

 

22.6 Code means the Internal Revenue Code of 1986, as amended from time to time.

 

22.7 Committee means the Compensation Committee of the Board of Directors of
Agilent or its delegate.

 

22.8 Covered Officer shall have the same meaning as “covered employee” does
under Code section 162(m).

 

22.9 Deferral Account means the account balance of a Participant in the Plan
created from Deferred Amounts or from a credit to a Participant’s account from a
Rollover Plan, and the Earnings thereon prior to a payout to the Participant.

 

22.10 Deferred Amount means the amount the Participant elects to have deferred
from Base Pay and/or a Bonus, pursuant to Section 3, or in the case of a
Director who is a Participant, the amount the Director elects to have deferred
from his or her annual cash retainer and committee fees.

 

22.11 Director means an individual who is serving as a member of Agilent’s Board
of Directors and who is not then an employee of Agilent or any of Agilent’s
affiliates.

 

22.12 Distribution Date has the same meaning as this same defined term in the
Master Separation and Distribution Agreement between HP and Agilent, effective
August 12, 1999.

 

22.13 Earnings means the deemed return on investment (or charge on investment
loss) allocated to a Participant’s Deferral Account, based on the return of the
Hypothetical Investment Options.

 

22.14 Eligible Employee means an employee on the U.S. payroll of Agilent who has
a Base Pay rate at the time of election as specified in Section 3 equal to or in
excess of the Base Pay Threshold.

 

22.15 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

22.16 Hypothetical Investment Options means those options listed in Appendix A
of this Plan. Said options are at the sole discretion of and subject to
amendment or termination by the Committee.

 

22.17 HP means Hewlett-Packard Company, a Delaware corporation.

 

12



--------------------------------------------------------------------------------

22.18 LTPP means the Agilent Technologies, Inc. Long-Term Performance Plan, as
it may be amended from time to time.

 

22.19 LTPP Award means any award to be delivered to a Participant at the end of
a performance period under the terms of the LTPP.

 

22.20 Participant means any individual who has a Deferral Account under the Plan
or who is receiving or entitled to receive benefits under the Plan. The term
Participant also refers to a Rollover Participant, except where expressly
provided otherwise.

 

22.21 Payout Commencement Date means the date on which the payout to a
Participant of amounts credited to his or her Deferral Account first commences.

 

22.22 Plan, unless preceded by (i) “HP”, in which case the term refers to the
Hewlett-Packard Company Deferred Compensation Plan, or (ii) “Rollover”, in which
case the terms refers to a Rollover Plan, means the Agilent Technologies, Inc.
Deferred Compensation Plan.

 

22.23 Retirement Date means the date on which a Participant has met the
definition of Retirement, as defined in the Retirement Plan. For this purpose,
the Committee may, in its discretion, permit the years of service of a Rollover
Participant to include the years of service with the employer for which a
Rollover Participant worked immediately preceding employment with Agilent.

 

22.24 Retirement Plan means the Agilent Technologies, Inc. Retirement Plan as
may be amended from time to time.

 

22.25 Rollover Participant means an individual with a Deferral Account in the
Plan transferred from a Rollover Plan in accordance with the provisions of
Section 19. The term Rollover Participant may also refer to an individual who
has previously been a Participant in the Plan, or an existing Participant at the
time of transfer.

 

22.26 Rollover Plan means-

 

(a) The nonqualified deferred compensation plan of any other employing business
entity within the HP consolidated group, until the Distribution Date; or

 

(b) The Hewlett-Packard Company Officers Early Retirement Plan, to the extent a
Deferral Account is created or added to for a Participant or Rollover
Participant, due to the termination of this plan; or,

 

(c) The nonqualified deferred compensation plan of a business entity acquired by
Agilent through acquisition of a majority of the voting interest in, or
substantially all of the assets of, such entity.

 

22.27 Shares means shares of the common stock of Agilent Technologies, Inc.

 

13



--------------------------------------------------------------------------------

22.28 Tax or (Taxes) means any federal, state, local, or any other governmental
income tax, employment tax, payroll tax, excise tax, or any other tax or
assessment owing with respect to amounts deferred, any Earnings thereon, and any
payments made to Participants or Beneficiaries under the Plan.

 

22.29 Termination Date means the date on which the Participant ceases to be an
employee or Director of Agilent .

 

22.30 Termination Year means the calendar year within which a Participant’s
Termination Date falls.

 

22.31 Transition Period means the period commencing with the beginning of
Agilent’s Payroll Date (as defined in the Master Separation and Distribution
Agreement between HP and Agilent, effective August 12, 1999), and ending on the
Distribution Date (as defined in the Master Separation and Distribution
Agreement between HP and Agilent, effective August 12, 1999).

 

Section 23. Execution.

 

IN WITNESS WHEREOF, Agilent has caused this Plan to be duly adopted by the
undersigned this 18 day of May 2004, effective as of March 1, 2004.

 

Agilent Technologies, Inc.

By:

 

/s/ D. Craig Nordlund

--------------------------------------------------------------------------------

   

D. Craig Nordlund,

   

Senior Vice President, General Counsel and Secretary

   

Agilent Technologies, Inc.

 

14



--------------------------------------------------------------------------------

APPENDIX A

 

Hypothetical Investment Options as of January 1, 2004

 

Vanguard Institutional Index 500 Fund

Vanguard Balanced Fund Spartan U.S. Equity Index Fund

Fidelity Growth & Income Portfolio

Fidelity Intermediate Bond Fund

Fidelity Low-Priced Stock Fund

Spartan Extended Market Index Fund

Fidelity Contra Fund

Fidelity Magellan Fund

Institutional Money Market Fund

ICAP Equity Portfolio

Janus Aspen Series Worldwide Growth Portfolio

MAS Mid-Cap Growth Fund

PIMCO Total Return Fund

Harbor Capital Appreciation Fund

Domini Social Equity Fund

Templeton Foreign Fund

Agilent Technologies, Inc. common stock (for deferral of LTPP Awards only)

 

1